DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of CN 2019112256331 was electronically retrieved by the USPTO on October 14, 2020.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following informalities:
On page 27, lines 2-3, remove/reword “The present disclosure discloses” and “The present disclosure relates”.  Per MPEP § 608.01(b)(I)(C), the abstract “should avoid using phrases which can be implied, such as, ‘This disclosure concerns,’ ‘The disclosure defined by this invention,’ ‘This disclosure describes,’ etc.”
Punctuation/grammar generally needs to be improved for clarity and increased readability.  For instance:
On page 27, line 3, insert --and-- after the comma.
On page 27, line 4, replace the period with a colon.
Correction is required.  See MPEP § 608.01(b).  Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 2, lines 1-4 do not constitute a proper sentence.  Please improve grammar/punctuation for increased clarity/readability.
The examiner notes that these grammar/punctuation errors appear throughout the specification in numerous form.  Please review the entire specification and clean up where appropriate.  Only some examples are pointed out herein.
On page 2, line 12, “method, the method includes” is grammatically incorrect and must be reworded.
The “Summary” section that spans pages 2-4 is generally objected to for reasons the claims are rejected (under 35 U.S.C. 112) and/or objected to (see below).  As this summary is essentially a copy of the claims, it, too, is objected to for similar reasons.
On page 7, lines 1-6 do not constitute a proper sentence.
On page 11, line 8, replace “no” with --not--.


Drawings
FIG.1-4 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are partially pixelated because applicant did not use black (RGB = 000), despite appearing black to the naked eye.  Specifically, while all text is in black, all other features (lines/arrows/boxes, etc.) are not in black.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  Applicant may try the following process:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not 
4.	Uncheck "Print in grayscale (black and white)";
5.	Uncheck "Save ink/toner";
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
FIGs.1-4 are objected to because the text is too small.  37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text does not satisfy this requirement.  Applicant is asked to print the drawings, measure the text, and enlarge the text where appropriate.
FIGs.1-3 are objected to because of the following minor informalities:
There appears to be random spacing in the middle of words.  For instance, in FIG.1, step S101, there appears to be a space after the “c” and after the “l” in “precompiling”.  Immediately after, there is a space after the “r” in “instructions”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
For all claim objections, the line numbers referenced are the line numbers of a page as indicated by applicant (not necessarily the line numbers of the claim).
Claim 1 is objected to because of the following informalities:
In line 7, replace “icache” with --instruction cache (icache)--.  The abbreviated language should be written out in full prior to abbreviation.
In line 10, replace “in which” with --wherein--.
Claim 2 is objected to because of the following informalities:
In lines 16-17, replace “in which” with --wherein--.
Claim 6 is objected to because of the following informalities:
In line 11, it is grammatically incorrect to say that matching is executed in a register.  A register doesn’t execute anything; it merely stores data for reading.  The examiner recommends rewording to --sequentially executing instruction address matching using a register…--.
Claim 7 is objected to because of the following informalities:
In line 17, insert --not in-- (or --also not in--) after “and” for increased clarity/readability.
Claim 8 is objected to because of the following informalities:
In lines 24-26, applicant claims taking a maximum address of the instructions in the target buffer as a head address.  The examiner asserts that this needs to be reworded because it is not entirely accurate/consistent with the specification.  Applicant generally describes the head address as being the first address used in prefetching (see example on page 9, lines 21-23, where the head address of 20 is used to prefetch instructions starting at address 20).  Taking this same general meaning for head address, and using the example on page 10, line 26, to page 11, line 4, if the addresses IN the buffer are 1-16, then the maximum address IN the buffer is 16, and this would be the head address.  As such, applicant is claiming that you will prefetch  starting with address 16 instead of address 17 (resulting in prefetching instruction 16 twice, which seems improper to the examiner).  In other words, while it can be said that a head address is based on the maximum address is the maximum address.  From the example, head address = maximum address + 1. 
In line 25, insert --and-- after the comma for improved grammar.
Claim 9 is objected to because of the following informalities:
In line 3, insert a colon after “wherein”.
In line 4, replace the comma with a semicolon, and start “when the…” in a new paragraph on the next line.
In line 11, replace “icache” with --instruction cache (icache)--.  The abbreviated language should be written out in full prior to abbreviation.
In line 14, replace “in which” with --wherein--.
Claim 10 is objected to because of the following informalities:
In lines 20-21, replace “in which” with --wherein--.
Claim 14 is objected to because of the following informalities:
In lines 14-15, it is grammatically incorrect to say that matching is executed in a register.  A register doesn’t execute anything; it merely stores data for reading.  The examiner recommends rewording to --sequentially executing instruction address matching using a register…--.
Claim 15 is objected to because of the following informalities:
In line 21, insert --not in-- (or --also not in--) after “and” for increased clarity/readability.
Claim 16 is objected to for similar reasons as claim 8.
Claim 17 is objected to because of the following informalities:
In line 1, delete the comma.
In line 10, replace “icache” with --instruction cache (icache)--.  The abbreviated language should be written out in full prior to abbreviation.
In line 13, replace “in which” with --wherein--.
Claim 18 is objected to because of the following informalities:
In lines 20-21, replace “in which” with --wherein--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “branch instruction” in claims 1-4, 6-12, 14-15, and 17-20 appears to be used by the claims to mean an instruction that the claimed jump instruction branches to (i.e., the target instruction of 
Claim 2 is indefinite because the metes and bounds of “minimum instruction address in a branch instruction” are unclear to one of ordinary skill in the art.  As best as the examiner can tell, from various portions of the specification, this appears to mean that you take the instruction address of the first instruction in the branch path taken (or not taken) by the jump instruction (as a head address).  And, for purposes of prior art examination, this is how the aforementioned language will be interpreted.  However, the claim uses language that makes the scope of the claim unclear.  First, there is the issue with “branch instruction” as set forth above (lexicographer).  Additionally, from page 8, line 9, the branch instruction could encompass multiple instructions.  Either way, how is the address IN one or more instructions?  An instruction is understood to be stored at some memory location having an address.  This address is sent to the memory to read the instruction in that location.  The address is not inside (in) the instruction itself.  Even if it could somehow be in the instruction, how can (or why would) it simultaneously be in multiple instructions (since applicant describes that a branch instruction can be multiple branch instructions)?  It appears that applicant generally means --a minimum instruction address of the branch instruction-- and the examiner recommends an amendment to such effect.  Clarification is required.
Claim 4 is indefinite because it is not clear what it means to “determine a branch instruction not cached in the candidate buffer”.  Does applicant mean --is not cached--?  A “branch instruction not cached” is, by definition, not in the cache (candidate buffer).  As such, there is no branch instruction to determine.  For purposes of prior art examination, this will be 
Claims 10, 12, 18, and 20 are indefinite for similar reasons as claims 2, 4, 2, and 4, respectively.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 9, line 6, “the instruction prefetching method”.  Replace “the” with --an--
In claims 12 and 14-16, each instance of “the method” for similar reasons.
In claim 17, lines 4-5, “the instruction prefetching method” for similar reasons.
All dependent claims are rejected as being indefinite due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salem et al., U.S. Patent No. 5,623,615 (herein referred to as Salem).
Referring to claim 1, Salem has taught an instruction prefetching method, comprising:
a) before a processor core fetches a required instruction from a target buffer corresponding to the processor core, precompiling instructions in the target buffer (see FIG.7, and note buffer 154 is a target buffer.  This buffer stores a line of instructions before at ; and
b) in response to determining that a jump instruction exists in the target buffer and a branch instruction corresponding to the jump instruction is not cached in the target buffer according to a precompiled result, prefetching the branch instruction from an icache into a candidate buffer corresponding to the processor core to wait for the processor core to fetch the branch instruction from the candidate buffer (see column 8, line 62, to column 9, line 1.  Basically, when a jump instruction is determined to exist, it is checked to see whether a corresponding branch instruction is already in the target buffer.  This is done by providing the address of the branch instruction from predictor 108 (FIG.7) to comparator 178, which is compared to instruction addresses in target buffer 154.  If there is a match, comparator 178 will generate a signal 188, which causes OR gate 192 to inhibit prefetching using signal 194.  If there is no match, this will cause prefetching of the predicted instructions (branch instruction) into alternate/candidate buffer 158 from icache 102 (note icache 102 feds prefetch buffers 104 from FIG.6).  These prefetched instructions wait here until they are fetched (instructions are fetched from prefetch buffers 104 to decoder 106 (FIG.6).  Note, under an alternate interpretation, that candidate buffer may include any buffer other than buffer 154.  As such, candidate buffer may include components 156, 158, and 160);
c) in which the target buffer and the candidate buffer are alternately reused during instruction prefetching (see column 8, lines 8-11.  Alternatively, note alternation between 154 and 156 (column 13, lines 2-12)).
Referring to claim 2, Salem has taught the method of claim 1, wherein prefetching the branch instruction from the icache into the candidate buffer corresponding to the processor core comprises: taking a minimum instruction address in the branch instruction as a head address (the minimum instruction address, i.e., the branch target address of the jump instruction, is taken from the branch target cache 108 (FIG.7) as the head address), prefetching a preset number of instructions from the icache (using the head address, a preset number (32 bytes) of instructions, i.e., a cacheline, are prefetched from cache), and caching the preset number of instructions into the candidate buffer corresponding to the processor core (the prefetched instructions are stored in candidate buffer 158), in which the branch instruction is comprised in the preset number of instructions (the branch instruction is part of the preset number of instructions).
Referring to claim 3, Salem has taught the method of claim 1, wherein prefetching the branch instruction from the icache into the candidate buffer corresponding to the processor core comprises: determining whether the branch instruction is cached in the candidate buffer corresponding to the processor core; and in response to determining that the branch instruction is not cached in the candidate buffer corresponding to the processor core, prefetching the branch instruction from the icache into the candidate buffer (see the description starting in column 12, line 60, to column 14, line 48.  Basically, the target buffer could instead be considered buffer 156 (instead of 154), without affecting the gust of the claim 1 rejection, and the candidate buffer could be considered the combination of sub-buffers 154, 158, and 160.  Based on Table 2, once step 5 is reached, the system is in the process of executing a backwards branch and because branch instruction 150 is already in candidate buffer 154, lock bits are set.  The lock bits are outputted to determine that branch instruction 150 is already in the candidate buffer and would thus inhibit prefetching.  If branch instruction 150 is not in the candidate buffer (step 4 of Table 2), it will be prefetched).
Referring to claim 5, Salem has taught the method of claim 1, wherein precompiling the instructions in the target buffer comprises: precompiling the instructions in the target buffer by using a branch prediction algorithm (again, the branch target address on line 184 (from target cache 108 in FIG.7) is a predicted address.  As such, there is an inherent prediction algorithm used to generate the address).
Referring to claim 8, Salem has taught the method of claim 1, further comprising: in response to determining that no jump instruction exists in the target buffer according to the precompiled result, taking a maximum instruction address of the instructions in the target buffer as a head address, prefetching a preset number of instructions from the icache into the candidate buffer (this is how prefetching would work in Salem with no branch instructions in a series of instruction lines.  Basically, in operation, target buffer 154 is loaded with a first line of branchless instructions, and candidate buffer 156 is loaded with the second line of branchless instructions (those following the first line).  When processing reaches boundary 151a, a third line of branchless instructions (those following the second line) would be prefetched into target buffer 154, replacing the first line.  When processing reaches boundary 151b, a fourth line of branchless instructions (those following the third line) would be prefetched into candidate buffer 156.  This process will repeat, alternating prefetching between the two buffers.  The next line prefetched will be based on the last instruction prefetched in the previous line (head address is based on max address of previous line)).
Claims 9-11, 13, 16, and 17-19 are respectively rejected for similar reasons as claims 1-3, 5, 8, and 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salem.
Referring to claim 4, Salem has taught the method of claim 1, wherein in response to the processor core fetching the branch instruction from the candidate buffer, a current instruction fetching buffer is switched from the target buffer to the candidate buffer (see column 8, lines 8-11).  Salem has not explicitly taught that the method further comprises: before the processor core fetches the branch instruction corresponding to the jump instruction from the candidate buffer, precompiling instructions in the candidate buffer to determine a branch instruction not cached in the candidate buffer.  However, the buffers switch back and forth over time during the course of execution.  As long as there is a line without a branch instruction that is stored in the candidate buffer at some point prior to some branch instruction X corresponding to the jump being fetched (which could happen after much time has elapsed since the beginning of execution), this limitation would be taught.  Note that not every buffered line needs to include a branch (FIG.5C, line 152a shows no branch, and over time other lines could be expected to also not include a branch, since this is dependent on program design, and those requiring little branching might be expected to have many branchless lines).  As a result, where there are only two possibilities - (1) at least one line without a branch (jump) instruction is stored in the candidate buffer any time before branch instruction X is in the candidate buffer, and (2) every line stored in the candidate buffer before branch instruction X is the method further comprises: before the processor core fetches the branch instruction corresponding to the jump instruction from the candidate buffer, precompiling instructions in the candidate buffer to determine a branch instruction not cached in the candidate buffer).
Claims 12 and 20 are rejected for similar reasons as claim 4.

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In claims 6 and 14, “sequentially executing an instruction address matching in a register of the target buffer and a register of the candidate buffer” has been interpreted in light of the specification (page 12, lines 7-19).  Specifically, “sequentially” refers to the timing of the matching being performed, with executing of matching related to the target buffer preceding executing of matching related to the candidate buffer.  The examiner recommends rewording such that this timing aspect is more easily perceived.
None of the prior art of record has taught this sequential matching.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shintani et al., U.S. Patent No. 4,532,589, has taught multiple buffers 6A, 6B for storing a main stream and a branch target stream.  The buffers alternate as the main buffer from which instructions are obtained for execution.
Grohoski et al., U.S. Patent No. 5,794,027, has taught sequential and target buffers and a dispatcher which scans the sequential buffer for branches (even as non-branches are issued) and prefetches for the branches accordingly.  Buffer contents are swapped, copied, filled from various sources, etc., depending on current conditions.  There is also some address matching in FIG.4.  This document is deemed particularly relevant to applicant’s claims.  Please review and keep in mind when making claim amendments.
Flacks et al., U.S. Patent No. 6,604,191, has taught a PRED buffer for storing current and currently predicted instructions, an ALT buffer for storing the non-predicted path, and a NEXT buffer for storing instructions following those in the PRED buffer.
Tago et al., U.S. Patent No. 7,134,004, has taught buffering sequential and target sequences, in separate buffers, for branch instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183